Citation Nr: 0625975	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  00-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and L. M.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1976 to September 1992.  He died in April 
1999.  The appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Albuquerque, 
New Mexico.  The appellant testified at a hearing before the 
undersigned in September 2002.  A transcript of the hearing 
is now part of the record before the Board.

In May 2004, the Board issued a decision that denied the 
issues listed on the title page of this action.  The 
appellant, in turn, appealed that denial to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2005 
Order granting a joint motion filed by the parties, the Court 
vacated the Board's May 2004 decision and remanded the matter 
to the Board for further proceedings consistent with the 
Court's Order.


FINDINGS OF FACT

1.  During his lifetime, the veteran's service-connected 
disabilities were pancreatitis with chronic stomach pain, 
splenectomy, depression, and diabetes mellitus.

2.  According to the death certificate, the immediate cause 
of the veteran's death in April 1999 was kidney and muscle 
abscess with sepsis, malnutrition, and dehydration; cocaine 
intoxication was listed as contributing to the cause of 
death; the manner of death was accidental, resulting from the 
ingestion and/or injection of an illicit drug.

3.  The veteran's service-connected depression resulted in 
heavy use of cocaine, which materially contributed to cause 
the veteran's death.

4.  There is no longer a question or controversy regarding 
the appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is established.  38 U.S.C.A. §§ 5107(b), 1310 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).

2.  The appellant's claim for DIC under the provisions of 38 
U.S.C.A. § 1318 is moot. 38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death and for DIC pursuant to 38 U.S.C.A. § 
1318.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board has found the evidence currently of record to be 
sufficient to substantiate the appellant's claim for service 
connection for the cause of the veteran's death.  Therefore, 
no further development of this claim is required.

Analysis

DIC benefits are payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2004); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2005).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The death certificate shows that the immediate cause of the 
veteran's death was kidney and muscle abscess with sepsis, 
malnutrition, and dehydration.  Drug (cocaine) intoxication 
was listed as contributing to the cause of death.  Therefore, 
the Board must consider whether service connection is 
warranted for the immediate cause of death, as well as, for 
the contributory cause of death.  The Board must also 
consider whether any of the service-connected disabilities 
caused or contributed to the cause of the veteran's death.

The appellant argues that the veteran was addicted to 
narcotic medication in order to treat his service-connected 
depression, substituting cocaine for his prescribed narcotic 
medication.  Although the law does not preclude compensation 
for a drug abuse disability acquired as secondary to or as a 
symptom of a service-connected disability, compensation could 
only result where there is medical evidence establishing that 
illicit drug abuse was caused by a service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed 
Cir. 2001).

The service medical records contain no history or finding of 
kidney and muscle abscess, malnutrition, or dehydration. The 
records do show that, on a medical evaluation in early 1992 
for a Medical Board, there was a history of recurrent 
pancreatitis and chronic abdominal pain, dating to 1985, 
requiring Percocet and Demerol for pain relief. The examiner 
commented that the veteran was likely to have recurrent and 
frequent abdominal pain for which there was probably no 
definitive therapy and that it was likely that the veteran 
would require frequent use of narcotics. The diagnoses were 
recurrent pancreatitis, chronic abdominal pain, chronic 
narcotic use, and right inguinal hernia. On psychiatric 
evaluation, the diagnosis was depression as a manifestation 
of the pain syndrome.

A Medical Board, convened in February 1992, concurred with 
the diagnoses and referred the matter to the Physical 
Evaluation Board (PEB).

In a statement, dated in July 1992, the veteran's primary 
gastroenterologist stated that the veteran suffered from 
chronic abdominal pain associated with narcotic abuse and 
addiction of medication for pain control.

In July 1992, the PEB found the veteran unfit for service 
because of physical disability.  The diagnoses were recurrent 
pancreatitis with chronic abdominal pain, requiring chronic 
narcotic use and major depression.  The veteran was placed on 
the Temporary Disabled Retired List.

Subsequent evidence documents that the veteran continued to 
abuse prescribed and illegal drugs.

As noted, the veteran died in April 1999.  The death 
certificate shows that the immediate cause of the veteran's 
death was kidney and muscle abscess with sepsis, 
malnutrition, and dehydration.  Drug (cocaine) intoxication 
was listed as contributing to the cause of death.  

In a March 2006 Veterans Health Administration (VHA) medical 
opinion, specifically requested by the Board, the examining 
physician opined that the veteran's service-connected 
depression at least as likely as not caused the veteran to 
use cocaine.  The examiner cited to recent clinical 
observations and psychiatric diagnostic findings of drug-
dependent individuals which suggested that they were 
predisposed to addiction because they suffer with painful 
affect states and related psychiatric disorders.  Cocaine had 
its appeal because of its ability to relieve distress 
associated with depression.

The March 2006 VHA physician added that the veteran's use of 
cocaine at least as likely as not contributed to the kidney 
problem that caused the veteran's death.  The examiner 
reported that cocaine had been reported to cause kidney 
infarction, which would be an excellent nidus for a kidney 
abscess to develop.

In light of the evidence of record, the Board finds this 
March 2006 VHA opinion compelling.  The Board notes that the 
opinion is based on a review of the record and knowledge of 
the veteran's medical history.  The examining physician also 
provided cites in the report to the medical articles that 
were used as a basis of the ultimate findings.  

Although there is an August 2001 VA opinion and August 2003 
VHA opinion of record in which the respective examiners found 
that no service-connected disorder contributed to the 
veteran's death, the examiners did not specifically address 
the veteran's service-connected depression and attempt to 
treat it through the illicit use of cocaine.  Therefore, in 
comparison with the March 2006 VHA opinion, the August 2001 
VA opinion and August 2003 VHA opinion lack probative weight. 

Accordingly, service connection is in order for the cause of 
the veteran's death.  

As for the appellant's claim for DIC under the provisions of 
38 U.S.C.A. § 1318, the Board notes that this provision 
awards compensation to a claimant as if the cause of a 
veteran's death is service connected.

As a result of the decision to award service connection for 
the cause of the veteran's death, and given the assertions 
advanced by the appellant, there is no longer a question or 
controversy remaining with respect to DIC under the 
provisions of 38 U.S.C.A. § 1318.


ORDER

Service connection for the cause of the veteran's death is 
granted.

The claim for Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


